Citation Nr: 0611625	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran had active military service from February 1978 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In September 2005, the Board remanded the case to afford the 
veteran a hearing.  The case was again remanded for a hearing 
in February 2006.  In February 2006, a videoconference 
hearing was held before the undersigned Veterans Law Judge, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that, while his asthma pre-existed 
service, it was aggravated or chronically worsened during his 
period of active duty.  A pre-enlistment examination was 
negative for any abnormal findings relating to lung disease; 
clinical evaluation of the veteran's lungs and a chest X-ray 
were reported as normal at that time, which raises a 
presumption of soundness.  See 38 U.S.C.A. § 1111. (West 
2002).  Under such circumstance, the burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  See Wagner v. 
Principi, 370 F. 3d at 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
2003 (July 16, 2003).  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
See 38 U.S.C.A. § 1153 (West 2002); Wagner, supra.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for incurrence in service.  Id.  
This means that no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded.  See 38 C.F.R. § 3.322.  

The service medical records show that the veteran was treated 
for severe episodes of asthma while on active duty.  At one 
point an impression of status asthmaticus was recorded, which 
is defined as an asthmatic crisis; asthmatic shock; a sudden 
intense and continuous aggravation of a state of asthma, 
marked by dyspnea to the point of exhaustion and collapse and 
not responding to the usual therapeutic efforts.  See 
Dorland's Illustrated Dictionary, 1248 (26th ed. 1981)).  
While a Medical Board subsequently determined that the 
veteran's asthma pre-existed service and was not aggravated 
therein, the Board notes that a history of asthma, even by a 
medical professional in service, without a factual predicate 
in the record, such as pre-service medical records 
demonstrating the disability in question, may not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  However, a higher court has 
explained Miller by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d. 1347, 1351 
(Fed. Cir. 2000). 

The veteran was afforded a VA examination in May 2004 and the 
examiner rendered unequivocal opinions that the veteran's 
asthma pre-existed service and was not aggravated therein.  
However, the Board finds that the circumstances of this case 
warrant another examination and opinion.  While the VA fee-
basis examination in question included the notation that the 
medical records provided were reviewed, it is not clear that 
certain significant medical evidence and information relating 
to the nature of the veteran's service were in fact 
considered.  The Board specifically notes that the physician 
indicated in the report that there was no evidence of 
chemical exposure, but the veteran's service personnel 
records showing that he was a Chemical Operation Specialist 
and his February 2006 hearing testimony indicate otherwise.  
Also, the May 2004 examiner made no reference to some of the 
service and post-service medical evidence reflecting a 
dramatic increase in severity of the veteran's asthma while 
he was on active duty and an overall steady progression of 
lung disease thereafter.  It is also pertinent to note that 
the veteran was and continues to be a non-smoker.  

The usual standard of proof applicable to claims for 
service connection is equipoise.  38 U.S.C.A. § 5107(b).  
Thus, if a preponderance of evidence is against such a 
claim, it must be denied.  It bears repeating that in this 
case, however, because there is a presumption of 
soundness, there is a more favorable standard of proof.  
To put it another way, there is a much higher burden on 
VA, which must show by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  VAOPGCPREC 3-2003; Wagner, supra.  
The Board notes that since the veteran is not competent to 
provide a diagnosis, his history of asthma, given in 
service, is not clear and unmistakable evidence that 
asthma existed before service.  The Board also notes that 
a history of asthma in 1961 was given when the veteran 
began treatment for seizures and the notes followed the 
veteran to 1967, with no mention of asthma.  Further, the 
Board's initial review does not disclose any pre-service 
documentation of asthma manifestations by a physician or 
other competent medical professional.  Even assuming that 
the evidence clearly and unmistakably shows that the 
veteran had asthma prior to service, the question of 
aggravation remains and, in addition to the medical 
evidence of severe in-service asthma, there is ample post-
service medical evidence of significant episodes of 
asthma, to include current disease.  

The Board is cognizant of the legal definition of 
aggravation.  In addition the applicable statute and 
regulation cited above, the Court of Appeals for Veterans' 
Claims (formerly Court of Veterans' Appeals) has noted 
that intermittent or temporary flare-ups during service of 
a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  And "a lasting 
worsening of the condition" ---that is, a worsening that 
existed not only at the time of separation but one that 
still exists currently is required.  See Routen v. Brown, 
10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  The only competent 
opinion of record does not support aggravation as defined 
by the cited legal authority.  Nevertheless, for the 
foregoing reasons, it is the Board's judgment that a more 
thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment 
(the complete claims folder) and the veteran's history of 
toxic in-service exposure must be accomplished.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).    

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection 
for asthma, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the foregoing, this case is REMANDED to the AMC/RO 
for the following development:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The 
AMC/RO should provide the veteran written 
notification specific to his claim for 
service connection for asthma of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Such notice 
should be provided in a single 
communication. 

The corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Thereafter, the veteran should be 
scheduled for a VA pulmonary examination 
by a physician other than the one who 
performed the May 2004 examination.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for his or her review.  Following a 
review of all of the relevant service 
medical records (to include the notation 
of status asthmaticus) and post-service 
medical records in the claims file (and 
the examination report must be annotated 
to reflect such a review), the history 
and clinical evaluation, and any tests 
that are deemed necessary, the physician 
is requested to answer the following 
questions: (a) is it undebatable (yes or 
no) that the veteran's asthma pre-existed 
service and (b) is it undebatable (yes or 
no) that the veteran's asthma was not 
aggravated during service.

The physician is advised that aggravation 
is defined for legal purposes as a 
worsening of the underlying lung disease 
versus intermittent or temporary flare-
ups of symptoms during service and that 
it was a worsening that existed not only 
at the time of separation from service 
but one that still exists currently.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
this claim for service connection for 
asthma in light of any evidence added to 
the record and with consideration of all 
of the applicable law as summarized above.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

